Fourth Court of Appeals
                                   San Antonio, Texas
                                           March 16, 2022

                                       No. 04-22-00148-CV

                                           Elvira JONES,
                                             Appellant

                                                 v.

                                       Jason Frank JONES,
                                             Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 21-05-0410-CVA
                         Honorable Russell Wilson, Judge Presiding


                                           ORDER
       A clerk’s record was filed in this appeal on March 9, 2022. It contains only three
documents: (1) a motion for appointment of receiver; (2) a trial court order dated February 10,
2022; and (3) a notice of appeal. This clerk’s record does not comply with Texas Rule of
Appellate Procedure 34.5(a), which lists the documents that must be included in the clerk’s
record “[u]nless the parties designate the filings in the appellate record by agreement under Rule
34.2.” TEX. R. APP. P. 34.5 (emphasis added). Rule 34.5(a) provides that in civil cases, the
documents to be included in the clerk’s record are the following:
       (1)     all pleadings on which the trial was held;
       (2)     the court’s docket sheet,
       (3)     the court’s charge and the jury’s verdict, or the court’s findings of
               fact and conclusions of law;
       (4)     the court’s judgment or other order that is being appealed;
       (5)     any request for findings of fact and conclusions of law, any post-
               judgment motion, and the court’s order on the motion;
       (6)     the notice of appeal;
       (7)     any formal bill of exception;
      (8)    any request for a reporter’s record, including any statement of
             points or issues under Texas Rule of Appellate Procedure 34.6(c);
      (9)    any request for preparation of the clerk’s record;
      (10)   a certified bill of costs including the cost of preparing the clerk’s
             record, showing credits for payments made; and
      (11)   any filing that a party designates to have included in the record.
       We ORDER the trial court clerk to file a supplemental clerk’s record that is in
compliance with Rule 34.2 on or before April 5, 2022.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court